                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:09CR370

        vs.
                                                                         ORDER
JOSEPH WALKER FOSTER,

                       Defendant.


       Defendant Joseph Walker Foster appeared before the court on November 20, 2018, on an
Amended Petition for Offender Under Supervision [52]. Defendant was represented by Assistant
Federal Public Defender Michael F. Maloney, and the United States was represented by Assistant
U.S. Attorney Russell X. Mayer. Defendant waived his right to a probable cause hearing on the
Amended Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The government moved for
detention, and a detention hearing was held. Defendant has failed to meet his burden to establish
by clear and convincing evidence that he will not flee or pose a danger to any other person or to
the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
       I find that the Amended Petition [52] alleges probable cause and that Defendant should be
held to answer for a final dispositional hearing before Senior Judge Bataillon.


       IT IS ORDERED:
       1.      The government’s motion to withdraw the Petition for Warrant or Summons for
Offender Under Supervision [46] is granted.
       2.      A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on January 3, 2019, at 10:00 a.m. Defendant must be present in person.
       3.      Defendant Joseph Walker Foster, is committed to the custody of the Attorney
General or his designated representative for confinement in a correctional facility;
       4.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       5.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 20th day of November, 2018.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
